Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

AMENDMENT NO. 1, dated as of April 22, 2012 (this “Amendment”), to the
Subordination and Intercreditor Agreement, dated as of December 15, 2010 (the
“Subordination Agreement”), among (i) JPMORGAN CHASE BANK, N.A. as
Administrative Agent (in such capacity, with its successors and assigns, the
“Senior Agent”) for the Senior Creditors referred to therein, (ii) HOLLYWOOD
MEDIA CORP., as the subordinated lender (the “Subordinated Lender”) under the
Existing Subordinated Agreement referred to therein, and (iii) KEY BRAND
ENTERTAINMENT INC., a Delaware corporation (the “Borrower”).

 

WHEREAS, the Borrower, the Senior Agent and certain financial institutions and
other entities are parties to a Credit, Security, Pledge and Guaranty Agreement
dated as of January 23, 2008 (as amended and as in effect on the date hereof,
the “Existing Senior Credit Agreement”), pursuant to which such financial
institutions and other entities have agreed to make revolving loans and extend
other financial accommodations to the Borrower;

 

WHEREAS, the Borrower, the Subordinated Lender and other entities are parties to
a Second Lien Credit, Security and Pledge Agreement dated as of December 15,
2010 (the “Existing Subordinated Agreement”), pursuant to which the Subordinated
Lender has agreed to make a secured term loan to the Borrower; and

 

WHEREAS, the Borrower has requested that the Senior Agent and the Subordinated
Lender agree to certain amendments to the Subordination Agreement in order to
permit certain payments to be made by the Borrower to the Subordinated Lender of
amounts that will be outstanding under the Existing Subordinated Agreement,
which amendments are being entered into in connection with TDI’s contribution of
certain assets to Group Sales Box Office, LLC (“JV Newco”), a Delaware limited
liability company, in exchange for a seventy-five percent (75%) membership
interest in JV Newco.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 

SECTION 1.        Definitions.

 

1.1           All capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to such terms in the Subordination Agreement.

 

1.2           All references in this Amendment to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

SECTION 2.        Override. Each Senior Creditor and Subordinated Creditor, as
applicable, hereby agrees that to the extent there is any inconsistency between
the terms of any Senior Document or Subordinated Document, as applicable, and
the Subordination Agreement, as amended hereunder, the Subordination Agreement,
as amended hereunder, shall prevail.

 

 

 

 

SECTION 3.        Amendments.

 

3.1           Section 1 of the Subordination Agreement is hereby amended by
adding the following definitions in their proper alphabetical order:

 

“‘First Amendment’ shall mean that certain Amendment No. 1 to Subordination and
Intercreditor Agreement dated as of the First Amendment Effective Date.”

 

“‘First Amendment Effective Date’ shall mean April 22, 2012.”

 

3.2           The definition of “Permitted Subordinated Payments” in Article 1
of the Credit Agreement is hereby amended by (a) deleting the word “and” between
sub-clause (i) and sub-clause (ii) thereof; (b) deleting the period at the
conclusion of sub-clause (ii) thereof; and (c) adding the following new
sub-clause (iii) at the conclusion thereof:

 

“; and (iii) the Second Earnout Amount (as defined on the First Amendment
Effective Date in the Existing Subordinated Agreement) for the Earnout Year (as
defined on the First Amendment Effective Date in the Existing Subordinated
Agreement) ending June 30, 2012 in equal quarterly installments over the term of
the Loan (as defined in the Existing Subordinated Agreement).”

 

SECTION 4.        Full Force and Effect. Except as expressly amended hereby, the
Subordination Agreement shall continue unmodified and in full force and effect
in accordance with the provisions thereof on the date hereof. As used in the
Subordination Agreement, the terms “Agreement,” “this Agreement,” “this
Subordination Agreement,” “herein,” “hereafter,” “hereto,” “hereof” and words of
similar import shall mean, unless the context otherwise requires, the
Subordination Agreement as modified by this Amendment.

 

SECTION 5.        CHOICE OF LAW. THIS AMENDMENT SHALL IN ALL RESPECTS BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE.

 

SECTION 6.        Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.

 

SECTION 7.        Headings. The headings of this Amendment are for the purposes
of reference only and shall not affect the construction of this Amendment.

 

[Signature pages follow]

 

2

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

  JPMORGAN CHASE BANK, N.A., as Senior
Agent for and on behalf of the Senior Creditors         By: /s/ Alexandra
Bratman     Name: Alexandra Bratman     Title:   Vice President

 

[Signature pages to Amendment No. 1 to Subordination and Intercreditor
Agreement]

 

 

 

 

  HOLLYWOOD MEDIA CORP., as Subordinated
Lender for and on behalf of the Subordinated
Creditors         By: /s/ Mitchell Rubenstein     Name: Mitchell Rubenstein    
Title:   CEO

 

[Signature pages to Amendment No. 1 to Subordination and Intercreditor
Agreement]

 

 

 

 

  KEY BRAND ENTERTAINMENT INC.,   as Borrower         By: /s/ John Gore    
Name:  John Gore     Title:   President, Treasurer and CEO

 

[Signature pages to Amendment No. 1 to Subordination and Intercreditor
Agreement]

 

 

 

